[Cite as State v. Davis, 2013-Ohio-5226.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.      26660

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
ROBERT A. DAVIS                                      COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 12 01 0289 (B)

                                  DECISION AND JOURNAL ENTRY

Dated: November 27, 2013



        WHITMORE, Judge.

        {¶1}     Defendant-Appellant, Robert Davis, appeals from his convictions in the Summit

County Court of Common Pleas. This Court affirms.

                                                 I

        {¶2}     On the afternoon of January 10, 2012, a group of friends were gathered on Davis’

porch on Princeton Street. Among this group were Davis, DeMarcus Williams, and Rasheem

Carr. Williams, in need of cash, decided to rob Marcus Minter because he knew Minter always

had money on him. Williams discussed the plan with Davis and Carr. According to Williams,

the plan was that he and Carr would rob Minter and then Davis would drive them to Williams’

aunt’s house. As part of the plan, Williams testified that Carr parked his mother’s Buick

Rendezvous in an alley behind Davis’ house and gave Davis the keys.

        {¶3}     Down the street from Davis’ house, Minter was sitting in Philip Anderson’s car

with Alexander Wells. Anderson was in the driver’s seat, Minter was in the front passenger’s
                                                2


seat, and Wells was sitting behind Minter. Williams and Carr approached with their guns drawn.

According to Williams, as he was robbing Minter, Carr fatally shot Anderson. Williams and

Minter ran.   Davis was waiting for Williams in the Buick Rendezvous and drove him to

Williams’ aunt’s house. Williams testified that Davis then went back and picked up Carr. When

they returned, the three of them divided up the proceeds from the robbery.

       {¶4}    Williams, Carr, and Davis were indicted. Williams pleaded guilty, and Carr and

Davis were tried together. Davis was charged with (1) felony murder, in violation of R.C.

2903.02(B), an unclassified felony, (2) aggravated robbery, in violation of R.C. 2911.01(A)(3), a

felony of the first degree, and (3) having weapons while under disability, in violation of R.C.

2923.13, a felony of the third degree. Additionally, the charges of felony murder and aggravated

robbery had firearm specifications.

       {¶5}    A jury found Davis not guilty of having weapons while under disability and the

firearm specifications, but guilty of felony murder and aggravated robbery. The court merged

the two offenses and sentenced Davis to 15-years-to-life in prison. Davis now appeals and raises

four assignments of error for our review. To facilitate the analysis, we rearrange and consolidate

several of his assignments of error.

                                                II

                               Assignment of Error Number Three

       THE COURT ERRED BY DENYING THE APPELLANT’S MOTION FOR
       RULE 29 MOTION FOR ACQUITTAL AND THE VERDICT WAS AGAINST
       THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶6}    In his third assignment of error, Davis argues that his convictions are not

supported by sufficient evidence and are against the manifest weight of the evidence. We

disagree.
                                                   3


Sufficiency

       {¶7}    “‘[S]ufficiency’ is a term of art meaning that legal standard which is applied to

determine whether the case may go to the jury or whether the evidence is legally sufficient to

support the jury verdict as a matter of law.” State v. Thompkins, 78 Ohio St.3d 380, 386 (1997),

quoting Black’s Law Dictionary 1433 (6th Ed.1990). “In essence, sufficiency is a test of

adequacy.” Thompkins at 386. When reviewing a conviction for sufficiency, evidence must be

viewed in a light most favorable to the prosecution. State v. Jenks, 61 Ohio St.3d 259 (1991),

paragraph two of the syllabus. The pertinent question is whether “any rational trier of fact could

have found the essential elements of the crime proven beyond a reasonable doubt.” Id.

       {¶8}    “Whether the evidence is legally sufficient to sustain a verdict is a question of

law.” Thompkins at 386, citing State v. Robinson, 162 Ohio St. 486 (1955).            This Court,

therefore, reviews questions of sufficiency de novo. State v. Salupo, 177 Ohio App.3d 354,

2008-Ohio-3721, ¶ 4 (9th Dist.).

       {¶9}    Davis was convicted of felony murder and aggravated robbery. R.C. 2903.02(B),

known as the felony murder statute, provides that “[n]o person shall cause the death of another as

a proximate result of the offender’s committing or attempting to commit an offense of violence

that is a felony of the first or second degree * * *.”

       {¶10} R.C. 2911.01(A)(1), aggravated robbery provides, in relevant part, that “[n]o

person, in attempting or committing a theft offense, * * * shall * * * use [a deadly weapon].”

Aggravated robbery is an offense of violence and a felony of the first degree.               R.C.

2901.01(A)(9)(a) and 2911.01(C).        Aggravated robbery, therefore, qualifies as a predicate

offense for felony murder.
                                                 4


       {¶11} A person need not be the principal offender to be convicted of a crime. R.C.

2923.03(A)(2) provides that “[n]o person, acting with the kind of culpability required for the

commission of an offense, shall * * * [a]id or abet another in committing the offense.” “To

support a conviction for complicity by aiding and abetting pursuant to R.C. 2923.03(A)(2), the

evidence must show that the defendant supported, assisted, encouraged, cooperated with,

advised, or incited the principal in the commission of the crime, and that the defendant shared the

criminal intent of the principal.” State v. Johnson, 93 Ohio St.3d 240 (2001), syllabus. “The

criminal intent of the aider and abettor ‘can be inferred from the presence, companionship, and

conduct of the defendant before and after the offense is committed.’” State v. Stephens, 9th Dist.

Summit No. 26516, 2013-Ohio-2223, ¶ 18, quoting State v. Smith, 9th Dist. Summit No. 25650,

2012-Ohio-794, ¶ 17. A person who violates R.C. 2923.03(A)(2) is guilty of complicity and

“shall be prosecuted and punished as if he were a principal offender. A charge of complicity

may be stated in terms of this section, or in terms of the principal offense.” R.C. 2923.03(F).

       {¶12} Davis fails to fully develop any argument in this assignment of error. He merely

concludes that the inconsistent jury verdicts are proof that the State produced insufficient

evidence to support his convictions. According to Davis, the jury’s finding of not guilty on the

firearm specifications negate an element of aggravated robbery, which is the basis of both of his

convictions.

       {¶13} However, the State’s theory presented at trial was that of complicity, and the jury

was instructed on complicity. Under the theory of complicity, Davis did not have to possess a

firearm. To be sufficient to sustain his conviction, the evidence need only show that he aided or

abetted Carr and/or Williams in their commission of felony murder and aggravated robbery. See

Johnson at syllabus; Stephens at ¶ 18.
                                               5


       {¶14} Williams, Carr, Davis, and several other people were at Davis’ house on

Princeton Street when Williams decided to rob Minter because he needed money.             When

Williams discussed the robbery with Davis and Carr, Davis told Williams “he was cool.”

According to Williams, Carr parked his mother’s Buick Rendezvous in an alley behind Davis’

house and gave the keys to Davis. The plan was for Williams and Carr to rob Minter, who was

in a car parked down the street from Davis’ house, return to the Buick Rendezvous, and have

Davis drive them to Williams’ aunt’s house.

       {¶15} According to Williams, he approached Minter who was sitting in the front

passenger’s seat of Anderson’s car.       As Williams approached Minter, Carr approached

Anderson. Both Williams and Carr had their guns drawn. As Williams robbed Minter of $200,

he heard Carr fire a shot. The car then began rolling, and Minter and Williams took off running.

Williams ran up Princeton Street, through a field, and to the waiting Buick Rendezvous in the

alley. Davis then drove him to his aunt’s house. After Davis dropped Williams off, he went to

find Carr. Davis and Carr then returned to Williams’ aunt’s house, where the three divided up

the proceeds from the robbery.

       {¶16} Viewing the evidence in a light most favorable to the prosecution, Williams’

testimony provided sufficient evidence for a rational juror to have found that Davis “supported,

assisted, * * * [or] cooperated with” Carr and Williams in their commission of aggravated

robbery and felony murder. See Johnson, 93 Ohio St.3d at syllabus. See also Jenks, 61 Ohio

St.3d at paragraph two of the syllabus.

Manifest Weight of the Evidence

       {¶17} A conviction that is supported by sufficient evidence may still be found to be

against the manifest weight of the evidence. Thompkins, 78 Ohio St.3d at 387; Eastley v.
                                                 6


Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 12. “Weight of the evidence concerns ‘the

inclination of the greater amount of credible evidence, offered in a trial, to support one side of

the issue rather than the other.’” (Emphasis sic.) Thompkins at 387, quoting Black’s at 1594.

       In determining whether a criminal conviction is against the manifest weight of the
       evidence, an appellate court must review the entire record, weigh the evidence
       and all reasonable inferences, consider the credibility of witnesses and determine
       whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
       and created such a manifest miscarriage of justice that the conviction must be
       reversed and a new trial ordered.

State v. Otten, 33 Ohio App.3d 339, 340 (9th Dist.1986). “When a court of appeals reverses a

judgment of a trial court on the basis that the verdict is against the weight of the evidence, the

appellate court sits as a ‘thirteenth juror’ and disagrees with the fact[-]finder’s resolution of the

conflicting testimony.” Thompkins at 387, quoting Tibbs v. Florida, 457 U.S. 31, 42 (1982). An

appellate court should exercise the power to reverse a judgment as against the manifest weight of

the evidence only in exceptional cases. Otten at 340.

       {¶18} Again, Davis fails to fully develop any argument in this assignment of error. In

two short sentences, Davis asserts that his convictions are unsupported by the evidence because

(1) the evidence against him is “scant,” and (2) Williams’ testimony is not credible.

       {¶19} Williams testified that he was in front of Davis’ house with a group of people

when he developed a plan to rob Minter. He discussed the plan with Carr and Davis, and,

according to Williams, Davis said “he was cool.” Williams testified that the plan was for

Williams and Carr to approach Minter, who was sitting in a car up the street, rob him, and then

have Davis drive the three of them out of the area. As part of the plan, Carr parked his mother’s

Buick Rendezvous in the alley behind Davis’ house and gave the keys to Davis.

       {¶20} As Williams was robbing Minter, Carr shot Anderson. After the shot was fired,

Williams said he took off running. He returned to the Buick and Davis drove him to his aunt’s
                                                7


house as planned. While in route, Williams called Carr to find out where he was. Davis then

returned to the area, picked Carr up, and drove him to Williams’ aunt’s house. According to

Williams, the three divided up the proceeds from the robbery and then went across town to

Carr’s mother’s house. They helped Carr’s mother move some things out of the basement and

Davis left on foot. Williams testified that, later that evening, Carr’s mother dropped him off on

Crosier Street.

       {¶21} In his first interview with the police, Williams denied any involvement in the

incident. He later confessed to the police that he robbed Minter, but identified Davis as the

shooter and Carr as the “getaway” driver. Williams explained that he lied because he thought

Davis had turned him in. When he discovered that Davis’ statement to the police had not

implicated him, he corrected his statement. According to Williams, the version to which he

testified at trial is an accurate account of what happened on January 10th. Williams explained to

the jury that he had entered a plea deal. In exchange for his cooperation, Williams faced 6 to 14

years in prison for his involvement.

       {¶22} Jazmen Davis, Davis’ sister, testified that, on the afternoon of January 10, 2012, a

group was gathered on the front porch of the house she shared with Davis. Williams, Davis, and

Carr were included in this group. Jazmen overheard Williams discussing a plan to rob Minter.

Jazmen first testified that neither Davis nor Carr responded to Williams’ plan, but later explained

that Davis told Williams that he did not want anything to do with the robbery. Shortly thereafter,

according to Jazmen, Davis came inside the house and the rest of the group left. About five

minutes later, she heard gunshots.

       {¶23} Jazmen testified that she and Davis went outside for a brief minute, went back

inside the house, and then Davis left. According to Jazmen, Davis left on foot and walked down
                                                  8


Princeton Street toward the location of the shooting. Davis returned to the house a few hours

later and told Jazmen that he had gone over to his girlfriend’s house across town. Jazmen

testified that she did not see a car in the alley behind her house after the shooting.

       {¶24} In her first interview with the police, Jazmen explained that she had given the

detective a false name because she had an outstanding warrant. She told the detective that after

the shots were fired she saw a man wearing all black running up Princeton Street, away from the

scene of the shooting. She later told the police that, at the time of the shooting, Davis was in the

house with her. However, she acknowledged that Davis left the house shortly after the shooting

and she did not know where he went.

       {¶25} Jesus Gallardo, Davis’ neighbor, testified that right before the shooting he noticed

a tan minivan in the alley behind his house. He explained that the car moved behind Davis’

house as Gallardo was searching for tools in his garage. He then heard gunfire and ran out of his

garage as the minivan was pulling away. Gallardo testified that he could not identify what brand

of car it was and that he was not paying too much attention because it is not uncommon for cars

to be in the alley behind his house.

       {¶26} Shaunte Hill testified that she was sitting in a car on Princeton Street at the time

of the shooting. She was parked in a driveway next to where Anderson was shot. She explained

that when she saw two men approaching Anderson’s car with guns, she drove off. Hill admits

that she first told the police that Davis was the shooter. She explained that she was mad at Davis

for telling the police that she was a witness. She did not want to be involved because she had a

felony case of her own pending at the time. Hill testified that she later corrected her statement to

the police.   Hill said that she saw Davis about 30 minutes before the shooting when he

approached her sitting in her car. They talked for a few minutes and Davis left. Anderson had
                                                 9


not yet arrived. Hill maintains that Davis was not at Anderson’s car at the time of the shooting.

However, she did not testify to being in the alley behind Davis’ house after the shooting.

       {¶27} Both Wells and Minter were in Anderson’s car when two men approached with

guns drawn. Both testified that Davis was not there at the time of the shooting. Neither of the

men testified to being in the alley behind Davis’ house after the shooting. Wells agreed that the

“word on the street” was that Davis was the “getaway” driver and that he was driving a Blue Geo

Tracker. Wells testified that he saw Davis, Williams, and Carr in a Tracker later that evening,

but did not see Davis or the Tracker at the time of the shooting.

       {¶28} Felicia Lundy was at her sister’s house on Princeton Street at the time of the

shooting. Lundy testified that she was inside the house when she heard shots fired. She and two

of her friends went down the street to Anderson’s car. As they were heading down the street, she

passed a man walking the other way. When they returned to her sister’s house a few minutes

later, she saw a man exit his house and get into the passenger’s seat of a car driven by a woman.

Lundy testified that she helped the car back out of the driveway about the same time the police

arrived. Lundy testified that she was not able to identify the man that got into the car until she

saw Davis’ picture on the news.

       {¶29} Lundy admitted that she did not contact the police when she recognized Davis’

photograph. The police set up a meeting with Lundy to follow up, but when they arrived at her

house she was not home. Lundy testified that she did not want to cooperate with the police

because she was concerned about her family’s safety.

       {¶30} Sarina Lawrence, Carr’s mother, also testified. According to Lawrence, Carr

never drove her Buick Rendezvous. She explained that on January 10, 2012, she was home from

3 p.m. until about 11:45 p.m. when she left for work. Her car did not leave her house during that
                                                10


time. Lawrence said she does not know Williams or Davis and neither of the men were at her

house on January 10. She was unsure how Williams knew that she drove a Buick Rendezvous,

but speculated that he could have found out because he has a child with the daughter of one of

Lawrence’s friends. Further, according to Lawrence, Williams’ story does not make sense

because he testified that she drove him to Crosier Street that night, but she lives on Crosier

Street. It is unclear from Williams’ testimony where on Crosier Street he claims to have been

dropped off.

       {¶31} Davis argues that his convictions are against the manifest weight of the evidence

because Williams is not a credible witness. Presumably, Davis is arguing that Williams is not

credible because he received a benefit for his testimony against Davis and Carr. However, the

jury was fully informed of his plea deal. Credibility determinations are primarily for the trier of

fact. State v. Browning, 9th Dist. Summit No. 26687, 2013-Ohio-2787, ¶ 18, citing State v.

Wingate, 9th Dist. Summit No. 26433, 2013-Ohio-2079, ¶ 18.

       {¶32} Williams testified that Davis was present when the plan was formed, provided

rides out of the area to both Williams and Carr, and received some of the proceeds from the

robbery. Contrary to Williams’ version of events, Lundy testified that she saw Davis get into the

passenger’s seat of a car and leave the area about the same time the police arrived. However,

Lundy also testified that she did not recognize Davis until ten days later when she saw his picture

on the news. Lundy further testified that she did not want to cooperate with the police because

she feared for the safety of her family.

       {¶33} After reviewing the record, we cannot conclude that this is the exceptional case

where the evidence weighs heavily against the convictions. See Otten, 33 Ohio App.3d at 340.
                                               11


Davis’ convictions are not against the manifest weight of the evidence. Therefore, his third

assignment of error is overruled.

                                Assignment of Error Number One

       ALTHOUGH THE JURY FOUND THE APPELLANT GUILTY OF
       AGGRAVATED ROBBERY PER 2903.11(A)(1), BECAUSE SAID JURY
       FOUND THAT THE APPELLANT DID NOT HAVE A FIREARM ON OR
       ABOUT HIS PERSON OR UNDER HIS CONTROL, AND DID NOT EITHER
       DISPLAY, BRANDISH, INDICATE THAT HE POSSESSION A FIREARM
       OR DID NOT USE IT TO FACILITATE SAID AGGRAVATED ROBBERY,
       THE FINDING OF GUILT WAS ERRONIOUS DUE TO AN INCONSISTENT
       VERDICT FORM. BECAUSE NO OBJECTION WAS MADE BY TRIAL
       COUNSEL AND THE FAILURE TO RECOGNIZE AND TO OBJECT TO
       INCONSISTENT VERDICT FORM AND CONVICTIONS AFFECTS THE
       APPELLANT’S SUBSTANTIAL RIGHTS, PLAIN ERROR SHOULD APPLY.
       (Sic.)

                               Assignment of Error Number Two

       BECAUSE THE APPELLANT WAS IMPROPERLY FOUND GUILTY OF
       AGGRAVATED ROBBERY AS INDICATED IN ASSIGNMENT OF ERROR
       TWO, THIS COURT MUST TOO REVERSE HIS CONVICTION OF FELONY
       MURDER BECAUSE IN ORDER FOR THE APPELLANT TO BE FOUND
       GUILTY OF FELONY MURDER, HIS CONVICTION OF AGGRAVATED
       ROBBERY, THE UNDERLYING PREDICATE OFFENSE, MUST STAND.

       {¶34} In his first two assignments of error, Davis argues that his convictions for felony

murder and aggravated robbery must be reversed because the jury found him not guilty of the

attendant firearm specifications. Specifically, Davis argues that the jury produced inconsistent

verdicts when it found him guilty of the two offenses, but acquitted him of the associated firearm

specifications. We disagree.

       {¶35} Ohio courts have concluded that an acquittal of a specification “will not

undermine the guilty finding on the principal charge where the guilty finding on the principal

charge is supported by the evidence.” State v. Dearmitt, 9th Dist. Wayne No. 96CA0021, 1997

WL 33290, *3 (Jan. 15, 1997), citing State v. Burton, 6th Dist. Sandusky Nos. S-95-008 &
                                                  12


94CR701, 1996 WL 139531, *5 (Mar. 8, 1996). Accord State v. Robinson, 8th Dist. Cuyahoga

No. 99290, 2013-Ohio-4375, ¶ 102, quoting State v. Glenn, 1st Dist. Hamilton No. 090205,

2011-Ohio-829, ¶ 70 (“[A] jury’s general finding of guilty is not invalid where, * * * there is a

conviction on the principal charge * * * and an acquittal on the accompanying firearm

specifications.”).

        {¶36} As discussed above, Davis’ convictions for felony murder and aggravated robbery

are supported by the evidence. His acquittals on the firearm specifications do not undermine his

convictions for the principal offenses. See Dearmitt at *3. Davis’ first and second assignments

of error are without merit and are overruled.

                                 Assignment of Error Number Four

        THE APPELLANT’S TRIAL COUNSEL WAS INEFFECTIVE BECAUSE
        SAID COUNSEL DID NOT FILE A MOTION TO SEVER THE
        APPELLANT’S TRIAL FROM THE CO-DEFENDANT’S TRIAL PER
        CRIM.R. 14, AND FAILING TO OFFER A CONTINUING MOTION FOR
        SEVERANCE DUE THE (sic) PREJUDICE THAT IT INVOKED UP (sic) THE
        APPELLANT WHO SHOULD HAVE HAD HIS CASE TRIED SEPARATELY
        FROM THE CO-DEFENDANT. SAID ERROR IS PLAIN ERROR AND
        REQUIRES REVERSAL.

        {¶37} In his fourth assignment of error, Davis argues that his counsel was ineffective for

failing to file a motion to sever his trial from his co-defendant, Carr.

        {¶38} To prove ineffective assistance of counsel, Davis must establish that (1) his

counsel’s performance was deficient, and (2) that but for counsel’s deficient performance there is

a reasonable probability that the result of the trial would have been different. Strickland v.

Washington, 466 U.S. 668, 687 (1984). This Court need not address both Strickland prongs if an

appellant fails to prove either one. State v. Jones, 9th Dist. Summit No. 26226, 2012-Ohio-2744,

¶ 16.
                                                  13


       {¶39} Crim.R. 8(B) provides that “[t]wo or more defendants may be charged in the same

indictment * * * if they are alleged to have participated in the same * * * course of criminal

conduct.” Further, the co-defendants may be tried together “if the offenses or the defendants

could have been joined in a single indictment.” Crim.R. 13. “The law favors joinder.” State v.

Patel, 9th Dist. Summit No. 24024, 2008-Ohio-4692, ¶ 51.

       {¶40} If a defendant will be prejudiced by a joint trial with a co-defendant, he or she

may seek a separate trial. See Crim.R. 14. “A defendant who asserts that joinder is improper has

the burden of making an affirmative showing that his rights will be prejudiced thereby.” State v.

Roberts, 62 Ohio St.2d 170, 175 (1980).

       {¶41} Davis asserts that he was prejudiced by a joint trial because the evidence against

Carr was “insurmountable.” However, Davis fails to explain how the evidence against Carr was

prejudicial to him. By all accounts, Carr and Davis played separate and distinct roles in the

incident.   Many of the witnesses testified that Carr shot Anderson; however, none of the

witnesses saw Davis at Anderson’s car. The only testimony implicating Davis was Williams’

testimony that he was the “getaway” driver. Because Davis has not articulated any basis for a

motion to sever, we cannot conclude that he was prejudiced by his counsel’s failure to file such a

motion. As Davis has not establish prejudice, his claim of ineffective assistance must fail.

Davis’ fourth assignment of error is overruled.

                                                  III

       {¶42} Davis’ assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.
                                                14


       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETH WHITMORE
                                                     FOR THE COURT


MOORE, P. J.
BELFANCE, J.
CONCUR.


APPEARANCES:

JANA DELOACH, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.